Exhibit 99.1 ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) 2 ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) 2 TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-3 CONSOLIDATED FINANCIAL STATEMENTS: Balance sheets F-4 Statements of operations F-5 Statements of changes in shareholders' equity F-6 Statements of cash flows F-7 Notes to financial statements F-8 –F-37 The amounts are stated in U.S. dollars ($) in thousands. F-2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the shareholders of ORCKIT COMMUNICATIONS LTD. We have audited the accompanying consolidated balance sheets of Orckit Communications Ltd. (“the Company”) and its subsidiaries as of December 31, 2010 and 2009, and the related consolidated statements of operations, changes in shareholders’ equity and cash flows for each of the years in the three-year period ended December 31, 2010. The Company’s Board of Directors and management are responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement and whether effective internal control over financial reporting was maintained in all material respects.Our audits of the financial statements included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company and its subsidiaries as of December 31, 2010 and 2009, the results of their operations and their cash flows for each of the years in the three-year period ended December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. Tel Aviv, Israel /s/ Kesselman & Kesselman March 3, 2011 Certified Public Accountants (Isr.) A member of PricewaterhouseCoopers International Limited Kesselman & Kesselman, Trade Tower, 25 Hamered Street, Tel-Aviv 68125, Israel, P.O Box 452 Tel-Aviv 61003Telephone: +972 -3- 7954555, Fax:+972 -3- 7954556, www.pwc.co.il F-3 ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) CONSOLIDATED BALANCE SHEETS (U.S. dollars in thousands) December 31 A s s e t s CURRENT ASSETS: Cash and cash equivalents $ $ Marketable securities Other securities - Bank deposit - Trade receivables Inventories Other current assets T o t a lcurrent assets LONG-TERM INVESTMENTS: Marketable securities Severance pay fund PROPERTY AND EQUIPMENT - net DEFERRED ISSUANCE COSTS, net T o t a lassets $ $ Liabilities and equity CURRENT LIABILITIES: Trade payables $ $ Accrued expenses and other payables Deferred income T o t a l current liabilities LONG-TERM LIABILITIES: Accrued severance pay and other Convertible subordinated notes (note 4) T o t a l long-term liabilities COMMITMENTS AND CONTINGENT LIABILITY (note 5) T o t a l liabilities EQUITY (note 6): Share capital - ordinary shares of no par value (authorized: December 31, 2009 – 50,000,000 shares; December 31, 2010 – 75,000,000; issued: December 31, 2009 – 19,212,601 shares; December 31, 2010 -25,128,358 shares; outstanding: December 31, 2009 - 16,567,762shares; December 31, 2010 – 22,483,519 shares), additional paid in capital and warrants Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Treasury shares, at cost(2,644,839 ordinary shares) ) ) T o t a lequity T o t a l liabilities and equity $ $ The accompanying notes are an integral part of these consolidated financial statements. F-4 ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) CONSOLIDATED STATEMENTS OF OPERATIONS (U.S. dollars in thousands, except per share data) Year ended December 31 REVENUES $ $ $ COST OF REVENUES ) ) ) GROSS PROFIT RESEARCH AND DEVELOPMENT EXPENSES - net ) ) ) SELLING, GENERAL AND ADMINISTRATIVE EXPENSES ) ) ) OPERATING LOSS ) ) ) FINANCIAL EXPENSES - net ) ) ) GAIN FROMEARLY EXTINGUISHMENT OF NOTES - - INCOME (EXPENSES) FROM DEVALUATION OF CONVERSION FEATURE EMBEDDED IN CONVERTIBLE NOTES (note 4) ) ) OTHER INCOME (note 9) - - NET LOSS $ ) $ ) $ ) LOSS PER SHARE (“EPS”) (note 9n, 1n): Basic and Diluted $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES USED IN COMPUTATION OF EPS (in thousands): Basic and Diluted The accompanying notes are an integral part of the consolidated financial statements. F-5 ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (U.S. dollars in thousands) Share capital and additional paid in capital Number of shares (in thousands) Amount Warrants Accumulated deficit Accumulated other Comprehensive loss Treasury shares Total shareholders' equity BALANCE AT JANUARY 1, 2008 $ $ ) $ ) $ ) $ CHANGES DURING 2008: Net loss ) ) Unrealized losses on available-for-sale marketable securities, net ) ) T o t a l comprehensive loss ) Exercise of options granted to employees 60 Compensation related to employee stock option grants BALANCE AT DECEMBER 31, 2008 ) ) ) CHANGES DURING 2009: Net loss ) ) Unrealized Gains on available-for-sale marketable securities, net T o t a l comprehensive loss ) Exercise of options granted to employees 35 35 Compensation related to employee stock option grants BALANCE AT DECEMBER 31, 2009 ) ) ) CHANGES DURING 2010: Net loss ) ) Unrealized gains on available-for-sale marketable securities, net T o t a l comprehensive loss ) Issuance of share capital and warrants, net of issuance costs Exercise of options granted to employees 35 35 Compensation related to employee stock option grants BALANCE AT DECEMBER 31, 2010 $ $ ) $ ) )$ $ The accompanying notes are an integral part of the consolidated financial statements. F-6 ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) CONSOLIDATED STATEMENTS OF CASH FLOWS (U.S. dollars in thousands) Year ended December 31 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss for the year $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization: Property and equipment Deferred issuance costs Accrued interest, premium amortization and currency differences on marketable securities ) ) ) Impairment of marketable securities 97 Increase (decrease) in accrued severance pay ) ) Compensation related to employee stock option grants, net Revaluation (devaluation) of conversion feature embedded in convertible notes ) 28 Adjustments in the value of convertible notes Gain from early extinguishment of convertible subordinated notes -,- ) -,- Gain from the sale of an equity investment -,- -,- ) Increase in other long-term liabilities 17 20 20 Changes in operating assets and liabilities: Decrease (increase) in trade receivables ) ) Decrease (increase) in other current assets ) ) Decrease in trade payables, accrued expenses and other payables (6
